Case 6:20-cv-00660-JDK Document 32 Filed 01/01/21 Page 1 of 7 PageID #: 399




             IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF TEXAS
                        TYLER DIVISION


LOUIE GOHMERT, TYLER BOWYER,
NANCY COTTLE, JAKE HOFFMAN,                         Civil Action No.
ANTHONY KERN, JAMES R. LAMON,                     6:20-cv-00660-JDK
SAM MOORHEAD, ROBERT
MONTGOMERY, LORAINE
PELLEGRINO, GREG SAFSTEN, KELLI
WARD and MICHAEL WARD,                      INTERVENORS’ MICHELE
                                            LUNDGREN ET.AL.’S BRIEF
                Plaintiffs,                      IN SUPPORT OF
                                              EMERGENCY RELIEF
     v.                                          REQUESTED BY
                                               PLAINTIFFS AND IN
                                            RESPONSE TO DEFENDANT
THE HONORABLE MICHAEL R. PENCE,                   AND OTHERS.
VICE PRESIDENT OF THE UNITED
                                                    (Election Matter)
STATES, IN HIS OFFICIAL CAPACITY.

               Defendant,

MICHELE LUNDGREN, MARIAN
SHERIDAN, MESHAWN MADDOCK,
MARI-ANN HENRY, AND
AMY FACCHINELLO, IN THEIR
OFFICIAL CAPACITY AS
PRESIDENTIAL ELECTORS,
REPRESENTING THEIR RESPECTIVE
STATES.

                    Intervenors.


   INTERVENORS’ BRIEF IN SUPPORT OF EMERGENCY RELIEF
               REQUESTED BY PLAINTIFFS AND
      IN RESPONSE TO BRIEF OF DEFENDANT AND OTHERS
 Case 6:20-cv-00660-JDK Document 32 Filed 01/01/21 Page 2 of 7 PageID #: 400




TO THE HONORABLE COURT:

      Michele Lundgren, Marian Sheridan, Meshawn Maddock Mari-Ann Henry

and Amy Facchinello in their official capacities as Presidential Electors for the State

of Michigan (hereinafter referred to as the “Michigan Electors”) submit the

following Brief in support of the emergency relief requested by Plaintiffs and in

response to the Brief of Defendant (Dkt. #18), filed December 31, 2020, and the

briefing of the other Amicus and others (Dkt. ##19 22), filed December 31, 2020,

and say:


                                           I.


      The Michigan Electors Intervenors fully support and affirm “Plaintiffs’

Emergency Motion for Expedited Declaratory Judgment and Emergency Injunctive

Relief” (Dkt. #2) filed on December 28, 2020 in this action and incorporate and

adopt the arguments and authorities stated therein for all purposes and urged the

Court to affirm the reasoning and arguments contained therein. Intervenors, without

restating and re-arguing points of law already addressed in Plaintiffs’ Brief, fully

support and affirm Plaintiffs’ Brief in response to the Brief of Defendant and others

(Dkt. #30) filed in this action on January 1, 2020 and urge the Court to adopt and

affirm the reasoning and issues addressed therein. Because the briefing done by

Plaintiffs is thoroughly accurate and complete, in the interest of the time of the Court,

                                            2
 Case 6:20-cv-00660-JDK Document 32 Filed 01/01/21 Page 3 of 7 PageID #: 401




Intervenors will not restate and re-argue points of law and authorities which have

been fully and adequately briefed by Plaintiffs’ briefing on all points and in response

to Defendant and all others.

      For these reasons, the Michigan Electors Intervenors pray that the Court grant

the relief requested by Plaintiffs and by the Michigan Electors Intervenors as

requested in Plaintiffs’ complaint, emergency motion and briefing submitted in this

action.

                                 Respectfully submitted,

                                 By: /s/ Charles Bundren

                                 BUNDREN LAW GROUP, PLLC
                                 Wm. Charles Bundren, Esq.
                                 Lead Attorney and Attorney-in Charge
                                 State Bar No. 03343200
                                 2591 Dallas Parkway, Suite 300
                                 Frisco, Texas 75034
                                 (214) 808-3555 Telephone
                                 (972) 624-5340 Facsimile
                                 e-mail:     charles@bundrenlaw.net
                                 ATTORNEY FOR INTERVENORS:


                  CERTIFICATE OF ELECTRONIC FILING

       The undersigned hereby certifies that this document has been filed by
electronic means through the court's CM/ECF electronic filing system on the date
indicated below.

            CERTIFICATE OF SERVICE UNDER LOCAL RULE

      Pursuant to LOCAL RULE CV-5 (c)&(d) of the Local Civil Rules of the
United States District Court for the Eastern District of Texas, Notice of Electronic
                                           3
 Case 6:20-cv-00660-JDK Document 32 Filed 01/01/21 Page 4 of 7 PageID #: 402




Filing of this document automatically generated by this Court’s CM/ECF system
constitutes service of this document under Federal Rule of Civil Procedure
5(b)(2)(E) and is sufficient service by serving the parties indicated below.

                         CERTIFICATE OF SERVICE

       This is to certify that on this 1st day of January 2021 a true and correct copy
of the foregoing document was served in accordance with the Federal Rules of Civil
Procedure and the United States District Court for the Eastern District of Texas Local
Rules on all legal counsel of record for any party and all pro se parties by serving
the following:

William Lewis Sessions
Texas Bar No. 18041500
Sessions & Associates, PLLC
14591 North Dallas Parkway, Suite 400
Dallas, TX 75254
Tel: (214) 217-8855
Fax: (214) 723-5346 (fax)
Email: lsessions@sessionslaw.net

Howard Kleinhendler
Howard Kleinhendler Esquire
NY Bar No. 2657120
369 Lexington Ave., 12th Floor
New York, New York 10017
Tel: (917) 793-1188
Fax: (732) 901-0832
Email: howard@kleinhendler.com

Lawrence J. Joseph
DC Bar No. 464777
Law Office of Lawrence J. Joseph
1250 Connecticut Ave, NW, Suite 700-1A
Washington, DC 20036
Tel: (202) 355-9452
Fax: 202) 318-2254
Email: ljoseph@larryjoseph.com



                                          4
Case 6:20-cv-00660-JDK Document 32 Filed 01/01/21 Page 5 of 7 PageID #: 403




J rest Julia Z. Haller
DC Bar No. 466921
Brandon Johnson
DC Bar No. 491370
Defending the Republic
601 Pennsylvania Ave., NW
Suite 900
South Building
Washington, DC 20004
Tel: (561) 888-3166
Fax: 202-888-2162
Email: hallerjulia@outlook.com
Email: brandoncjohnson6@aol.com
ATTORNEYS FOR PLAINTIFFS.

JEFFREY BOSSERT CLARK
Acting Assistant Attorney General
JENNIFER B. DICKEY
Principal Deputy Assistant Attorney General
/s/ John V. Coghlan
JOHN V. COGHLAN
Deputy Assistant Attorney General
Federal Programs Branch
U.S. Department of Justice, Civil Division
950 Pennsylvania Avenue N.W.
Washington, DC 20530
Tel: (202) 353-2793
Email: john.coghlan2@usdoj.gov
ATTORNEYS FOR DEFENDANT.


Caitlin Halligan (NY Bar No. 3933447)
Samuel Breidbart (NY Bar No. 5783352)
Adam K. Hersh (NY Bar No. 5693064)
Max H. Siegel (NY Bar No. 5652235)
SELENDY & GAY PLLC
1290 Avenue of the Americas
New York, New York 10104

Douglas N. Letter (DC Bar No. 253492)

                                        5
Case 6:20-cv-00660-JDK Document 32 Filed 01/01/21 Page 6 of 7 PageID #: 404




General Counsel
Todd B. Tatelman (VA Bar No. 66008)
Megan Barbero (MA Bar No. 668854)
Josephine Morse (DC Bar No. 1531317)
William E. Havemann (VA Bar No. 86961)
Eric R. Columbus (DC Bar No. 487736)
Lisa K. Helvin (DC Bar No. 988143)
Michael R. Dreeben (DC Bar No. 370586)
GEORGETOWN UNIVERSITY LAW
CENTER
600 New Jersey Avenue NW
Washington, D.C. 20001
Jonathan B. Schwartz (DC Bar No. 342758)
OFFICE OF GENERAL COUNSEL
U.S. HOUSE OF REPRESENTATIVES
219 Cannon House Office Building
Washington, DC 20515
Telephone: (202) 225-9700
Facsimile: (202) 226-1360
douglas.letter@mail.house.gov
ATTORNEYS FOR AMICUS U.S. HOUSE OF REPRESENTATIVES.
John S. Campbell, pro se
Amicus Curiae
17 Oakland Terrace
Mobile, AL 36604
(251) 605-5675
consultingattorney@yahoo.com
AMICUS CURIAE

Alan Kennedy
Alan Hamilton Kennedy, Esquire
Colorado Bar No. 50275
1975 North Grant Street, # 421
Denver, CO 80203
(303) 345-3397
alan.kennedy@aya.yale.edu
PROPOSED INTERVENOR-DEFENDANT.


                                     6
Case 6:20-cv-00660-JDK Document 32 Filed 01/01/21 Page 7 of 7 PageID #: 405




Timothy P. Dowling
Pro se
Texas State Bar No. 06083900
8017 Villefranche Dr.
Corpus Christi, TX 78414
(361) 960-3135
Relampago@aol.com
PRO SE


__x__by the Court's CM/ECF Pacer electronic filing System pursuant to FRCP
5(b)(2)(E) and 5(b)(3), and LOCAL RULE CV-5 (c)&(d),

____ by certified mail return receipt requested deposited with the United States
Postal Service on the date indicated above pursuant to FRCP 5(b)(2)(C),

____ by email at the email address indicated above pursuant to FRCP 5(b)(2)(E),
and/or

____ by hand delivery service on the date indicated above pursuant to FRCP
5(b(2)(A) and
(B).


                               By: /s/ Charles Bundren
                               BUNDREN LAW GROUP, PLLC
                               Wm. Charles Bundren, Esq.
                               ATTORNEY FOR INTERVENORS:




                                       7
